UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1515



WILLIAM R. WHITE,

                                              Plaintiff - Appellant,

          versus


DAYCO,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Cameron McGowan Currie, District Judge.
(CA-01-3480-1-22)


Submitted:   July 18, 2002                  Decided:   July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William R. White, Appellant Pro Se.  Catharine Garbee Griffin,
BAKER, RAVENEL & BENDER, L.L.P., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William R. White appeals the district court’s order granting

summary judgment to Dayco on the ground that White’s personal

injury action is barred by the applicable statute of limitations.

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See White v. Dayco, No. CA-01-3480-1-22 (D.S.C.

Apr. 12, 2002).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2